UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 13, 2010 (Date of earliest event reported) Commission File Number Registrant; State of Incorporation Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 13, 2010, Integrys Energy Group, Inc. (the “Company”) held its 2010 Annual Meeting of Shareholders.At the Annual Meeting, the Company’s shareholders voted on the following proposals: · The election of nine Class A and Class C directors to the Company’s Board of Directors for a one-year term to expire at the Company’s 2011 Annual Meeting of Shareholders; · The approval of the Company’s 2010 Omnibus Incentive Compensation Plan; and · The ratification of the selection of Deloitte & Touche LLP as the independent registered public accounting firm for the Company and its subsidiaries for the year ending December 31, 2010. The nominees named below were elected as directors at the Annual Meeting by the following final votes cast: Name of Nominee For Withheld Broker Non-Vote Keith E. Bailey Pastora San Juan Cafferty Ellen Carnahan Kathryn M. Hasselblad-Pascale John W. Higgins James L. Kemerling Michael E. Lavin William F. Protz, Jr. Charles A. Schrock Shareholders approved the Company’s 2010 Omnibus Incentive Compensation Plan by the following final votes cast: For Against Abstained Broker Non-Vote The selection of Deloitte & Touche LLP as the independent registered public accounting firm for the Company and its subsidiaries for the year ending December 31, 2010, was ratified by the following final votes cast: For Against Abstained 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRYS ENERGY GROUP, INC. By:/s/ Barth J. Wolf Barth J. Wolf Vice President, Chief Legal Officer and Secretary Date:May 18, 2010 3
